In the

United States Court of Appeals
               For the Seventh Circuit

No. 09-3932

U NITED S TATES OF A MERICA,
                                                    Plaintiff-Appellee,
                                  v.

S ERGIO S ANDOVAL R AMIREZ,
                                               Defendant-Appellant.


            Appeal from the United States District Court
       for the Northern District of Illinois, Western Division.
          No. 09 CR 50023-1—Frederick J. Kapala, Judge.



No. 10-2190

U NITED S TATES OF A MERICA,
                                                    Plaintiff-Appellee,
                                  v.

F RANCISCO O CAMPO-P INEDA,
                                               Defendant-Appellant.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
           No. 09 CR 632-1—Virginia M. Kendall, Judge.
2                                 Nos. 09-3932, 10-2190 & 10-2689

No. 10-2689

U NITED S TATES OF A MERICA,
                                                      Plaintiff-Appellee,
                                    v.

L UIS A. M ANDUJANO-G ONZALEZ,

                                                 Defendant-Appellant.


               Appeal from the United States District Court
          for the Northern District of Illinois, Eastern Division.
                No. 1:09 CR 586-1—Amy J. St. Eve, Judge.


         A RGUED A PRIL 27, 2011—D ECIDED JULY 20, 2011


                   A MENDED D ECEMBER 23, 2011 




    Before C UDAHY, E VANS , and T INDER, Circuit Judges.
  P ER C URIAM. We have consolidated these appeals to
answer a recurring question: What evidentiary showing
must a defendant charged with being found in the



    This opinion is being released initially in typescript form.

    Circuit Judge Terence T. Evans died on August 10, 2011, and
did not participate in the amended decision of this case, which
is being resolved by a quorum of the panel under 28 U.S.C.
§ 46(d).
Nos. 09-3932, 10-2190 & 10-2689                             3

United States after previously having been deported, 8
U.S.C. § 1326(a), make before a district court is obliged
to consider his request for a lower sentence to account
for the absence of a fast-track program in that judicial
district? The question has been percolating since we
decided United States v. Reyes-Hernandez, 624 F.3d 405, 417,
420 (7th Cir. 2010), which permits sentencing courts to
compensate for fast-track disparities but emphasizes
that no district judge is required to evaluate this
mitigating argument until the defendant demonstrates
that he would have been eligible to participate in a fast-
track program and, in fact, would have “pursued the
option” had it been available. The contours of this thresh-
old qualification have not been defined in a published
opinion, but four nonprecedential orders offer helpful
guidance. See United States v. Vazquez-Pita, 411 F. App’x 887
(7th Cir. 2011); United States v. Morant-Jones, 411 F. App’x
885 (7th Cir. 2011); United States v. Abasta-Ruiz, 409
F. App’x 949 (7th Cir. 2011); United States v. Torres-Vasquez,
406 F. App’x 40 (7th Cir. 2010). And in one of these
appeals now before us, we directed the parties to submit
supplemental statements addressing the question.
  We hold that a district court need not address a fast-
track argument unless the defendant has shown that he
is similarly situated to persons who actually would
receive a benefit in a fast-track district. That means that
the defendant must promptly plead guilty, agree to the
factual basis proffered by the government, and execute
an enforceable waiver of specific rights before or during
the plea colloquy. It also means that the defendant must
4                          Nos. 09-3932, 10-2190 & 10-2689

establish that he would be eligible to receive a fast-track
sentence in at least one district offering the program
and submit the likely imprisonment range in that dis-
trict. Unless and until the defendant meets these precon-
ditions, his “disparity” argument is illusory and may be
passed over in silence. Moreover, a defendant would
be well advised to provide information on eligibility and
the likely imprisonment range in any other district
in which he would qualify for a fast-track sentence and
also provide a candid assessment of the number of pro-
grams for which he would not qualify. This type of in-
formation might strengthen the defendant’s disparity
argument and would prove very useful to the sen-
tencing court. Such information would allow the sen-
tencing court to appreciate the extent of the disparity, if
any, that would result if the defendant was not given
a sentencing break. Of course, the government would
be free to argue that the defendant would be ineligible
for a reduction in a fast-track district, that the likely
imprisonment range in any district where he would be
eligible would be different from that suggested by the
defendant, and that any fast-track disparity would not
warrant a lower sentence anyway.


                            I.
   The three defendants in our consolidated case are
Mexican nationals who were living in the United States
illegally. Luis A. Mandujano-Gonzalez first entered this
country without authorization in 1998. Two years later
he was convicted in Indiana of battering his girlfriend and
Nos. 09-3932, 10-2190 & 10-2689                          5

her young son. The government removed him to Mexico
after his release from prison in 2006, but Mandujano
returned to the United States unlawfully. In 2009, police
in Waukegan, Illinois, arrested him for driving under
the influence of alcohol. He was charged in federal
court with violating § 1326(a), and nine months passed
before he pleaded guilty. He did not waive, however,
his rights to file pretrial motions, to appeal, or to seek
postconviction relief under 28 U.S.C. § 2255. A proba-
tion officer calculated a total offense level of 21 and a
criminal-history category of III, yielding an imprison-
ment range of 46 to 57 months. This calculation
included, among other things, a 16-level increase under
U.S.S.G. § 2L1.2(b)(1)(A)(ii) because Mandujano was
removed from the United States after a conviction for a
felony crime of violence—beating his girlfriend’s 13-
month-old son.
  Mandujano submitted a sentencing memorandum in
which he asserted that the absence of a “fast track” pro-
gram in the Northern District of Illinois created an unwar-
ranted disparity between his guidelines imprisonment
range and the sentences meted out in fast-track districts.
But he dedicated only one paragraph to this contention
and didn’t even mention the criteria that defendants
in fast-track districts must meet to obtain relief, much
less discuss whether he would have been eligible to
participate in any of those fast-track programs. At the
sentencing hearing, the district judge asked whether
Mandujano would have been eligible for fast-track relief
in a district that offered it. “Probably not,” Mandujano’s
6                          Nos. 09-3932, 10-2190 & 10-2689

lawyer conceded, since his client “didn’t do all the
things he might have had to do” to qualify. “Then how
is there a disparity,” the judge pressed, if Mandujano
would not have received a reduction in a fast-track
district? The lawyer had no answer. With that the
court rejected the disparity argument and sentenced
Mandujano within the guidelines range to 48 months.
The court reasoned that Mandujano had not demon-
strated his eligibility for fast-track sentencing and,
indeed, that he probably wasn’t eligible to begin with.
   Our second defendant, Sergio Sandoval Ramirez, first
entered the United States in 1990 and was granted perma-
nent residency. But eight years later he was convicted
in Illinois of aggravated kidnapping, so immigration
officials revoked his status and removed him to Mexico.
He returned to the United States unlawfully and was
removed a second time in 2005. Four years later, immigra-
tion officials received a tip that Ramirez was back in the
United States and had applied for an Illinois driver’s
license under an alias. He was charged under § 1326(a) and
pleaded guilty about three months later. But he did not
waive his rights to file pretrial motions, to appeal, or
to seek postconviction relief under § 2255. A probation
officer concluded that Ramirez’s conviction for ag-
gravated kidnapping constituted a crime of violence
for purposes of § 2L1.2(b)(1)(A)(ii) and accordingly in-
creased his offense level by 16. Ramirez’s total offense
level of 21, coupled with a criminal-history category of III,
resulted in a guideline imprisonment range of 46 to
57 months.
Nos. 09-3932, 10-2190 & 10-2689                          7

  Like Mandujano, Ramirez submitted a sentencing
memorandum urging the district court to reduce his
sentence based on the purported disparity arising from
the absence of a fast-track program in the Northern
District of Illinois. But Ramirez too failed to assert that
he would qualify for a reduction in a fast-track district.
And at sentencing his lawyer said nothing at all about
fast track. The government questioned, however,
whether Ramirez even would be eligible for fast-track
sentencing and insisted that, before the district court
could address any supposed sentencing disparity,
Ramirez first had to “show that he might qualify” for
the program in a fast-track district. The court, citing
precedent that we would later overturn in Reyes-
Hernandez, concluded that it was forbidden from
accepting Ramirez’s fast-track argument. The court
added, though, that if given discretion to accept
Ramirez’s argument, it still would decline to impose a
lower sentence because Ramirez hadn’t “demonstrated
that he would be eligible for a fast-track disposition.”
Ramirez was sentenced within the guidelines range to
50 months.
  Our final defendant, Francisco Ocampo-Pineda, was
removed from the United States in 2002 after he was
convicted in Illinois of aggravated criminal sexual abuse.
720 ILCS 5/12-16(d). He returned without authorization
and in 2004 was removed again. Then in 2009 police in
Chicago discovered Ocampo’s presence when they
stopped him for traffic violations. He was charged with
violating § 1326(a) and pleaded guilty 10 weeks later. A
probation officer increased Ocampo’s offense level by 16
8                          Nos. 09-3932, 10-2190 & 10-2689

after concluding that his conviction under § 5/12-16(d)
constituted a crime of violence for purposes of
§ 2L1.2(b)(1)(A)(ii). Ocampo’s total offense level of 21
and criminal-history category of II yielded a guideline
imprisonment range of 41 to 51 months.
  At sentencing, Ocampo principally argued that his
violation of § 5/12-16(d) was not a crime of violence
because, he insisted, he committed the offense merely
by touching a teenager’s breasts without any use or
threat of physical force. The district court disagreed. For
purposes of § 2L1.2(b)(1)(A)(ii), the court explained, a
crime of violence includes any offense comprising “sex-
ual abuse of a minor.” See U.S.S.G. § 2L1.2 cmt. n.1(B)(iii).
Looking to the letter of the Illinois statute, which forbids
“sexual conduct” with anyone from age 13 to age 16 by
a person who is at least 5 years older, 720 ILCS 5/12-16(d),
and defines “sexual conduct” to include touching the
victim’s genitals or breasts “for the purpose of sexual
gratification or arousal,” id. § 5/12-12(e), the court con-
cluded that, as a matter of common sense, Ocampo’s
crime constituted sexual abuse of a minor.
  In the alternative Ocampo argued that § 2L1.2(b)(1)(A)(ii)
ought not be applied in any case because, in his view,
the “severe” 16-level increase serves no penological
purpose and is not supported by empirical evidence.
Again the district court was not convinced; brushing
aside Ocampo’s generalized attack on § 2L1.2(b)(1)(A)(ii),
the court reasoned that, in this case, a sentence within
the guidelines range would appropriately reflect the
seriousness of Ocampo’s sexual-abuse crime and suffi-
Nos. 09-3932, 10-2190 & 10-2689                           9

ciently deter future § 1326(a) violations by others removed
from the country after committing aggravated felonies.
Ocampo’s dalliance with a teenager was “an extremely
egregious offense,” the court elaborated, and his returning
to the country after “harming the community through
[his] actions and [his] violence in the past” put the
public at risk and could not “be looked upon kindly.”
  Finally, Ocampo implored the district court to sen-
tence him below his guideline range because of the
absence of a fast-track program in the Northern District
of Illinois. Lowering his prison term by the equivalent of
4 offense levels, Ocampo proposed, would “eliminate
any discrepancy” between his district of conviction
and the fast-track districts. This discrepancy arose, he
asserted, because he “is similarly situated to defendants
who receive fast track dispositions” and “almost certainly
would have received a reduced sentence” if he had
been picked up in a fast-track district. Ocampo pointed
out that he had pleaded guilty at his first opportunity
and had not filed any pretrial motions, and he attached
to a sentencing memorandum a conditional waiver of
his rights to file any future motions, appeal his sen-
tence, or mount a collateral attack on his sentence. This
document, which is a form waiver that the Federal De-
fender makes available on its website, conditions the
relinquishment of rights on the defendant’s receiving “a
sentence commensurate with the sentences received by
defendants in ‘fast-track’ jurisdictions.” Therefore, Ocampo
insisted, he “should receive the same 4 level decrease in
his sentence that would be afforded an illegal reentry
defendant under the fast track program.” The district
10                           Nos. 09-3932, 10-2190 & 10-2689

court did not comment on Ocampo’s fast-track argument
but did sentence him to 40 months, 1 month less than
the low end of his 41-to-51-months guideline imprison-
ment range.


                              II.
  To resolve these appeals, we must hammer out the
details of the steps a defendant must take in order to
show that a sentence within his guidelines range would
create disparity with sentences imposed on similarly
situated defendants in fast-track districts. Before we can
address the defendants’ fast-track arguments, though,
we need to answer Ocampo’s concerns about the cal-
culation of his guidelines range.1 He insists that touching
a teenager’s breasts does not require the use or threat of
physical force; thus, he contends, his prior conviction
is not a crime of violence subject to a 16-level in-
crease under § 2L1.2(b)(1)(A)(ii). In support he cites the
residual clause of Application Note 1(B)(iii), which defines



1
   Ramirez too makes an ancillary argument. He points out that
the district court impermissibly ordered him to participate in
the Inmate Financial Responsibility Program. The govern-
ment concedes that this directive was plain error because
sentencing courts do not have the authority to mandate par-
ticipation in the program. United States v. Munoz, 610 F.3d 989,
997 (7th Cir. 2010). We agree and modify the judgment to
clarify that Ramirez’s participation is voluntary. See United
States v. Boyd, 608 F.3d 331, 335 (7th Cir.), cert. denied, 131
S. Ct. 647 (2010).
Nos. 09-3932, 10-2190 & 10-2689                             11

the term “crime of violence” to include, in addition to
12 enumerated offenses, “any other offense under
federal, state, or local law that has as an element the
use, attempted use, or threatened use of physical force
against the person of another.” His point, presumably, is
that § 5/12-16(d) does not make the use or threatened use
of force a statutory element, but this focus on what is
necessary for a crime to fall within the residual clause is
misguided because Application Note 1(B)(iii) explicitly
enumerates “sexual abuse of a minor” as a crime of vio-
lence. And an enumerated offense always is a crime of
violence for purposes of § 2L1.2(b)(1)(A)(ii), whether or
not the use or threat of physical force is an element of
the offense. United States v. Angiano, 602 F.3d 828, 829 (7th
Cir.), cert. denied, 130 S. Ct. 3434 (2010); United States
v. Vasquez-Abarca, 334 F.3d 587, 588-89 (7th Cir. 2003).
  So the question is whether aggravated criminal sexual
abuse, as defined by subsection (d) of § 5/12-16, constitutes
“sexual abuse of a minor.” The offense proscribes any
“act of sexual penetration or sexual conduct” with a
victim who is at least 13 years old, is no more than 16
years old, and is at least 5 years younger than the defen-
dant. “Both ‘sexual conduct’ and ‘sexual penetration’
describe intentional acts of a sexual nature.” People v.
Kolton, 848 N.E.2d 950, 959 (Ill. 2006). In the case of “sexual
penetration,” the act encompasses “any contact, however
slight, between the sex organ or anus of one person by
an object, the sex organ, mouth or anus of another
person, or any intrusion, however slight, of any part of
the body of one person or of any animal or object into the
sex organ or anus of another person.” 720 ILCS 5/12-12(f).
12                           Nos. 09-3932, 10-2190 & 10-2689

As for “sexual conduct,” the act includes “any intentional
or knowing touching or fondling by the victim or the
accused, either directly or through clothing, of the sex
organs, anus or breast of the victim or the accused, or any
part of the body of a child under 13 years of age, or any
transfer or transmission of semen by the accused upon
any part of the clothed or unclothed body of the victim,
for the purpose of sexual gratification or arousal of the victim
or the accused.” Id. § 5/12-12(e) (emphasis added). When
committed against a teenager by a person who is at least
5 years older, both acts of “sexual penetration” and acts
of “sexual conduct” fall squarely within the “ordinary,
contemporary, and common meaning” of the phrase
“sexual abuse of a minor.” See United States v. Marti-
nez-Carillo, 250 F.3d 1101, 1104-05 (7th Cir. 2001). All
violations of § 5/12-16(d), then, are crimes of violence
for purposes of § 2L1.2(b)(1)(A)(ii), and so the district
court was correct to apply the 16-level increase to Ocampo.
   Ocampo also takes issue with the supposed dearth
of empirical data to justify the “harsh” 16-level increase
if an alien is removed after committing a crime of vio-
lence. Citing journal articles and critical opinions by
district courts, he insists that the “arbitrariness” of
§ 2L1.2(b)(1)(A)(ii) renders his sentence unreasonable.
But a district court need not even consider the argu-
ment “that a guideline is unworthy of application in
any case because it was promulgated without adequate
deliberation.” United States v. Aguilar-Huerta, 576 F.3d
365, 367-68 (7th Cir.), cert. denied sub nom. Shareef v. United
States, 130 S. Ct. 811 (2009). And the district court’s
thoughtful explanation of Ocampo’s sentence puts to
Nos. 09-3932, 10-2190 & 10-2689                            13

rest any suggestion that the guideline produced an unrea-
sonable outcome in his case. See United States v.
Moreno-Padilla, 602 F.3d 802, 813-14 (7th Cir. 2010), cert.
denied, 131 S. Ct. 897 (2011).
  Having resolved these preliminary matters, we turn
to the question at the heart of these appeals: What evi-
dentiary showing must a defendant make before a
district court is obliged to consider his request for a
lower sentence to account for the absence of a fast-
track program in that judicial district? At the time these
defendants were sentenced, of course, the district courts
were not permitted to consider the absence of a fast-
track program in crafting a sentence under 18 U.S.C.
§ 3553(a). See United States v. Galicia-Cardenas, 443 F.3d
553, 555 (7th Cir. 2006); United States v. Martinez-Martinez,
442 F.3d 539, 543 (7th Cir. 2006). It’s now clear that,
to the contrary, district judges may take into
account any sentencing disparity arising from the
absence of a fast-track program. Reyes-Hernandez, 624
F.3d at 417. But Reyes-Hernandez also emphasizes
that, before a district court will be obligated to evaluate
whether a lower sentence is warranted by the absence of
a fast-track program, the defendant must first establish
that he would “have been eligible for fast-track status
had it been available and show that he would have in
fact pursued the option.” Id. at 420. Even before Reyes-
Hernandez we had made the same point in United States
v. Olmeda-Garcia, 613 F.3d 721, 724 (7th Cir. 2010),
which explains that a defendant who alludes to the
benefits available in fast-track districts but never tries “to
demonstrate that he would be eligible” in one of those
14                           Nos. 09-3932, 10-2190 & 10-2689

districts cannot complain on appeal if the sentencing
court ignores this argument in mitigation. See also
United States v. Arrelucea-Zamudio, 581 F.3d 142, 156 (3d
Cir. 2009) (“To justify a reasonable variance by the
district court, a defendant must show at the outset
that he would qualify for fast-track disposition in a
fast-track district.”); United States v. Jiménez-Beltre, 440
F.3d 514, 519 (1st Cir. 2006) (en banc) (holding that
district court need not respond to fast-track argument
unless defendant provides a factual basis “for assessing
the extent of the disparities”). This requirement of a
foundation for a claim of fast-track disparity simply
recognizes that every defendant who asserts that his or
her personal circumstances warrant leniency is com-
pelled to supply a factual predicate for the contention.
See, e.g., United States v. Grober, 624 F.3d 592, 599 (3d
Cir. 2010); United States v. Felix, 561 F.3d 1036, 1044 (9th Cir.
2009); United States v. Quiñones-Medina, 553 F.3d 19, 22
(1st Cir. 2009); United States v. Keleta, 552 F.3d 861, 866 (D.C.
Cir. 2009); United States v. Diaz, 533 F.3d 574, 578 (7th Cir.
2008); United States v. Tahzib, 513 F.3d 692, 695 (7th
Cir. 2008); United States v. McGee, 494 F.3d 551, 557-58
(6th Cir. 2007); United States v. Acosta, 474 F.3d 999, 1003-
04 (7th Cir. 2007); United States v. Cunningham, 429 F.3d
673, 679 (7th Cir. 2005).
   To receive leniency in any fast-track district, a defendant
must, as a starting point, promptly plead guilty, agree to
a factual basis for the offense, and waive his rights to
file pretrial motions, to appeal, and to seek postconvic-
tion relief under § 2255. See Memorandum from the
U.S. Attorney General to U.S. Attorneys (Sept. 22,
Nos. 09-3932, 10-2190 & 10-2689                           15

2003), available at http://www.justice.gov/ag/readingroom/
ag-092203.pdf. See also Reyes-Hernandez, 624 F.3d at 412;
Olmeda-Garcia, 613 F.3d at 724. Beyond these universal
requirements, however, the United States Attorneys in
the judicial districts that offer fast-track sentencing
have not adopted uniform eligibility criteria. The Sen-
tencing Commission has taken the position that district
courts should not reduce the sentences of defendants
who participate in fast-track programs by more than the
equivalent of 4 offense levels, U.S.S.G. § 5K3.1, but the
guidelines do not catalogue the eligibility criteria em-
ployed in the 16 fast-track programs. A compilation of
those criteria was prepared by the United States and
submitted as a sentencing exhibit in United States v.
Medrano-Duran, 386 F. Supp. 2d 943 (N.D. Ill. 2005), and
that timeworn document—which may or may not still
be accurate, and which does not include any informa-
tion about the two newest programs—is frequently cited
in distinguishing between the fast-track districts.
See Fast-Track Dispositions District-by-District Relating
to Illegal Reentry Cases, reprinted in 21 F ED. S ENT’G R EP.
339 (2009). What the document shows is that, as of
2005, some districts did offer a reduction equivalent
of 4 offense levels to all defendants who participated in
a fast-track program. But other districts, like the District
of Idaho, the District of Nebraska, and the Southern
District of Texas, offer an eligible defendant at most a
reduction of 2 levels; the Western District of Texas offers
only 1 level. Id. at 344, 347. And still other districts
employ not a departure-based program but a charge-
bargain program in which the defendant pleads guilty,
16                         Nos. 09-3932, 10-2190 & 10-2689

typically to two counts of improper entry by an alien,
8 U.S.C. § 1325, and receives a fixed sentence in return.
In most of these districts, an eligible defendant’s sen-
tence depends on whether he is subject to a 16-level
increase under § 2L1.2(b)(1)(A); if so, he will receive a
term of 30 months no matter what his sentencing range
otherwise would have been. Id. at 346, 347-48. In addi-
tion to these variations in the types of programs offered,
at least one district conditioned eligibility for its fast-
track program on the defendant’s criminal-history cate-
gory, while most others varied the available sentence
reduction according to the defendant’s offense level
under § 2L1.2. Whether the offense of conviction was
a repeat violation of § 1326, whether the defendant
was on supervised release at the time of the current
offense, and the age and severity of the defendant’s
earlier crimes are typical factors that can affect fast-track
eligibility.
  We can easily dispose of Mandujano’s and Ramirez’s
appeals because neither one made an effort to show that
he met the minimum eligibility criteria for fast-track
sentencing, much less that he would have qualified for
one of the 16 fast-track programs. In fact, Mandujano’s
lawyer conceded that his client had not fulfilled the
requirements that would have served as the induce-
ment for the government’s offer of fast-track relief. As for
Ramirez, in his sentencing memorandum he merely
speculated that he “may have been able to receive the
benefit of a fast-track program” if sentenced in another
district. He did not try to establish a factual predicate
for that inconclusive guess, nor had he waived his rights
Nos. 09-3932, 10-2190 & 10-2689                             17

to file pretrial motions, to file a direct appeal, or to
attack his conviction under § 2255. And when the gov-
ernment responded by casting doubt on Ramirez’s eligi-
bility for fast-track sentencing, Ramirez failed to contest
that proposition, filing no written reply and remaining
silent on the topic at his sentencing hearing. In short,
Mandujano’s and Ramirez’s “disparity” arguments
were illusory, and illusory arguments do not require
a response from the district court.
  Ocampo’s appeal is trickier. For one thing, the govern-
ment has confessed error and advocates a remand for
resentencing in light of Reyes-Hernandez. But the govern-
ment’s confession is not binding on us, see United States
v. Cruz, 595 F.3d 744, 745 (7th Cir.), cert. denied, 130 S. Ct.
3437 (2010); United States v. Anderson, 547 F.3d 831, 833
(7th Cir. 2008); United States v. Demaree, 459 F.3d 791,
793 (7th Cir. 2006), and since the threshold qualification
predates Reyes-Hernandez, see Olmeda-Garcia, 613 F.3d at
724, we cannot understand the government’s unwilling-
ness to defend the outcome it sought and won from
the district court. On the other hand, unlike Mandujano
and Ramirez, Ocampo at least made a minimal effort
to position himself like a defendant in a fast-track district.
But did he go far enough? We have yet to explore
exactly what a defendant needs to do to show that he is
similarly situated to an eligible defendant in a fast-track
district. Before argument we put that question to the
parties and asked them to file supplemental statements
making their best case.
  As it turns out, Ocampo and the government are materi-
ally at odds. Ocampo emphasizes that he pleaded guilty
18                          Nos. 09-3932, 10-2190 & 10-2689

at the first opportunity after arraignment and agreed to
the factual basis proffered by the government. He also
touts that he attached to his sentencing memorandum
a waiver of his rights to file pretrial motions, appeal his
sentence, and mount a collateral attack on his conviction
so long as he received “a sentence commensurate with
the sentences received by defendants in ‘fast-track’ juris-
dictions.” Thus, he insists, he “did everything that
he reasonably could be expected to do to establish that
he was similarly situated to defendants in Fast-Track
districts.” As for our question how a sentencing judge
should quantify a reduction in the defendant’s sentence
given the significant variations among the fast-track
programs, Ocampo ducks the matter entirely, insisting
that this court needn’t bother weighing in and instead
should just remand the case to let the district court decide
the question in the first instance. But that is no answer to
the question we posed; the very point of directing
further briefing was to assist us in giving guidance to
the district courts.
  The government, meanwhile, maintains that the de-
fendant must unconditionally waive his rights—and must
do so at the time he pleads guilty. And the govern-
ment insists that the defendant must make a “rigorous
showing” not only that he generally is eligible for fast-track
sentencing but also that “he meets all the criteria for
a specific fast-track program currently employed in
another district.” Because it is the defendant’s burden to
establish an argument in mitigation, the government
continues, “he cannot invoke this basis for a variance
unless he can establish that defendants with comparable
Nos. 09-3932, 10-2190 & 10-2689                          19

criminal histories and backgrounds do in fact receive
such reduced sentences in other districts.” And, finally,
the government proposes that the district court ought
to determine the degree of the defendant’s sentence
reduction, if any, with reference to whatever “arguments
based on both policy and facts” that the government
has put forth in that particular case. Those arguments,
the government suggests, could include the fact that
each district’s fast-track program is specifically “tailored
to allow efficient prosecutions” in that district, as well
as the fact that the government receives substantially
less benefit from a defendant who shows only that he
would have participated in a fast-track program had it
been available.
  We conclude that the government has the better re-
sponse. The showing that Ocampo has proposed would
not establish similarity to an eligible defendant in a fast-
track district. First, Ocampo contends that it’s enough
to submit a waiver of his rights conditioned on re-
ceiving what he deems to be “a sentence commensurate
with the sentences received by defendants in ‘fast-track’
jurisdictions.” But that meaningless condition amounts
to an unenforceable waiver; the sentencing benefits
afforded defendants in fast-track districts vary widely,
so even if the district court had given Ocampo a break
to account for a perceived fast-track disparity, Ocampo
still could argue that his conditional appeal waiver did
not become operative because the sentence he received
wasn’t “commensurate” with sentences in fast-track
districts. And then there is always the question whether
a unilateral waiver that was not made as part of a
20                         Nos. 09-3932, 10-2190 & 10-2689

plea agreement or discussed during the plea colloquy,
see F ED. R. C RIM. P. 11(b)(1)(N), can ever be binding,
cf. United States v. Sura, 511 F.3d 654, 661-63 (7th Cir.
2007) (holding that sentencing court plainly erred by
neglecting to inform defendant during plea colloquy
that his plea agreement included appeal waiver). So
Ocampo’s offer to relinquish his rights rings hollow. Not
only that, but a defendant in a fast-track district must
give up those rights immediately when he enters his
guilty plea, not a couple months down the road at sen-
tencing, like Ocampo. A defendant who wants to claim
parity with an eligible defendant in a fast-track district
must be prepared to accept the detriments that come
with that status.
  The second quarrel we have with Ocampo’s response
has to do with his contention that a defendant must
show only that he meets the universal requirements for
fast-track eligibility without regard to how the program
is employed in any particular judicial district. In fact, a
defendant who ignores the additional criteria that differ
between programs by definition falls short of showing
that he is similarly situated to an eligible defendant in
any of the fast-track districts. And—as we hope we’ve
driven home by now—if the defendant can’t show that
he actually would be eligible to receive a fast-track
benefit in at least one judicial district, then his “dis-
parity” argument is illusory.
  Finally, although the government has suggested rea-
sonable considerations for a sentencing judge to keep in
mind when trying to evaluate and quantify a claim of
Nos. 09-3932, 10-2190 & 10-2689                           21

“disparity,” we think that the government’s position
omits what is probably the most useful information:
a thorough account of the likely benefit in each district
where the defendant would be eligible for a fast-track
sentence, as well as a candid assessment of the number
of fast-track programs for which he would not be eligi-
ble. This information is important for a sentencing court
to appreciate the extent of the disparity, if any,
that would result if the defendant was not given a sen-
tencing break. In this case, for example, Ocampo
would have been eligible for a break in a few of the fast-
track districts, but the 40-month term he received
falls squarely within the “reduced” imprisonment range
for fast-track defendants in at least 25 percent of the
programs. In three of these districts—the District of
Idaho, the District of Nebraska, and the Southern
District of Texas—Ocampo could have received at most
a 2-level decrease, which would have produced a guide-
lines range of 33 to 41 months; in the Western
District of Texas, meanwhile, he could have received only
a 1-level decrease, resulting in a range of 37 to 46 months.
But we stop short of requiring Ocampo to have dis-
closed this information to the district court. Of course, the
government would have been free to argue that the
likely benefit in the district or districts where Ocampo
was eligible would have been different from that which
he suggested, or that he would not have been eligible
for a reduction in other fast-track districts.
  So to summarize, a defendant claiming entitlement to
a lower sentence because of a perceived fast-track “dis-
parity” must promptly plead guilty, agree to the
22                         Nos. 09-3932, 10-2190 & 10-2689

factual basis proffered by the government, execute an
enforceable waiver of specific rights before or during
the plea colloquy, establish that he would be eligible to
receive a fast-track sentence in at least one district
offering the program, and submit the likely imprison-
ment range in that district. Unless the defendant com-
plies with each of these steps, the sentencing court will be
free to reject the argument without comment. Of course,
district courts have the discretion to ask both the de-
fendant and the government for additional relevant
information and such information may be made an addi-
tional prerequisite to consideration of the defendant’s
argument. For example, the government would likely
want to produce an assessment of the number of
programs for which the defendant would not qualify.
And given these preconditions to a colorable claim of fast-
track disparity, we reject the government’s confession
of error in Ocampo’s appeal. The confession is difficult
to reconcile with Reyes-Hernandez and Olmeda-Garcia—and
harder still to reconcile with the government’s supple-
mental statement, which persuasively proposes that a
defendant can show he is similarly situated to an
eligible defendant in a fast-track district only by offering
an enforceable waiver of his rights at the time he
pleads guilty and establishing that he would be eligible
for a fast-track benefit in at least one other district
that offers such a program. Ocampo did neither. And for
that reason the district court did not commit error by
saying nothing in response to his illusory fast-track
argument. See Reyes-Hernandez, 624 F.3d at 420;
Olmeda-Garcia, 613 F.3d at 724; Arrelucea-Zamudio, 581
F.3d at 156-57.
Nos. 09-3932, 10-2190 & 10-2689                            23

   This conclusion is not altered by the fact that Reyes-
Hernandez was decided after Ocampo was sentenced. Reyes-
Hernandez was argued in November 2009, four months
before Ocampo filed his sentencing memorandum
and seven months before he was sentenced. Indeed,
Ocampo anticipated the winning argument in Reyes-
Hernandez when he urged the district court to abandon
our decisions in Galicia-Cardenas and Martinez-Martinez
in light of the Supreme Court’s holding in Kimbrough v.
United States, 552 U.S. 85 (2007). In support he cited the
Third Circuit’s decision in Arrelucea-Zamudio, which, like
Reyes-Hernandez, requires a defendant to show that he
would be eligible for a benefit in a fast-track district
before he can expect a sentencing court to respond to his
disparity argument. 581 F.3d at 156-57. And his submis-
sion of a form waiver of his rights from the Federal De-
fender’s website shows he knew he needed to establish
that he actually would have been eligible for fast-track
sentencing. A defendant who urged the district court to
adopt the reasoning that eventually prevailed in Reyes-
Hernandez doesn’t deserve a “do-over” just because he
neglected to follow through on his own argument.
Vazquez-Pita, 411 F. App’x at 891; Morant-Jones, 411
F. App’x at 887; Abasta-Ruiz, 409 F. App’x at 950. Ocampo
wasn’t caught off guard by this threshold qualification;
it’s just that his attempt to carry his burden fell far short.
  Having said what we have said, we recognize that
establishing that a defendant in this circuit would have
received a fast-track benefit in a district that offers one
can be a little complicated. We commend Ocampo’s
lawyer for taking several positive steps, with an assist
24                             Nos. 09-3932, 10-2190 & 10-2689

from the Federal Defender’s helpful website, toward
establishing his client’s eligibility for the program. To
cut through all the muss and fuss in future cases, we
have provided several sources of information re-
garding fast-track policies.2 We further urge the U.S.
Attorneys’ offices in this circuit to work with defendants
seeking fast-track consideration and to willingly stipu-
late to sentencing judges that defendants are eligible
if that appears to be the case.
  To wrap up, we conclude that the fast-track arguments
made by all three of these defendants were illusory and
could be passed over in silence. Accordingly, we A FFIRM
each of their sentences; Ramirez’s sentence, however, is



2
   Defendants may use a variety of sources to obtain the neces-
sary information. Of course, defendants may first look to
publicly available plea agreements. There are several memo-
randa discussing fast-track district programs. See 21 F ED . S ENT ’G
R EP . 339 (2009); Memorandum from the Deputy Attorney
General to U.S. Attorneys (Dec. 28, 2009), available at
http://www.fd.org/pdf_lib/Fast%20Track%20Ogden%20memo
%2012.28.09.pdf (last visited Dec. 14, 2011). Articles also
discuss district programs’ requirements. See, e.g., Ingrid V.
Eagly, Prosecuting Immigration, 104 N W . U. L. R EV . 1281, 1322
n.251 & 254 (2010) (citing interviews with Federal Defender
in District of New Mexico and “Panel Representative” in the
Southern District of California); James F. Smith, United States
Immigration Law as We Know It: El Clandestino, the American
Gulag, Rounding Up the Usual Suspects, 38 U.C. D AVIS L. R EV . 747,
785 n.167 (2005) (citing interview with Federal Defender in
the Northern District of California).
Nos. 09-3932, 10-2190 & 10-2689                       25

M ODIFIED to clarify that his participation in the Inmate
Financial Responsibility Program is voluntary.




                          1-6-12